         Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 1 of 92




1                                                                    The Honorable Robert J. Bryan

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                        No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                         DEPOSIT ION DESIGNATIONS
                                                       OF MARC A. JOHNSON
11                                Plaintiffs,

12          v.

13   THE GEO GROUP, INC., a Florida
     corporation,
14
                                  Defendant.
15

16          Plaintiffs present (1) Plaintiffs’ designations of the Deposition of Marc A. Johnson,

17   and (2) Defendant’s counter-designations and objections. The designated pages are attached,

18   with Plaintiffs’ designations highlighted in yellow and Defendant’s counter-designations

19   highlighted in green.

20          DATED this 24th day of April, 2020.

21                                              SCHROETER GOLDMARK & BENDER

22                                              s/ Jamal N. Whitehead
                                                Adam J. Berger, WSBA #20714
23                                              Lindsay L. Halm, WSBA #37141
                                                Jamal N. Whitehead, WSBA #39818
24
     DE POSIT ION DE SIGN AT IONS OF                        SC H ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
     MARC A. J OHNSON (17-cv-05769-RJB) - 1                         Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 2 of 92




1                                         810 Third Avenue, Suite 500
                                          Seattle, WA 98104
2                                         Tel: (206) 622-8000 ~ Fax: (206) 682-2305
                                          berger@sgb-law.com
3                                         halm@sgb-law.com
                                          whitehead@sgb-law.com
4
                                          THE LAW OFFICE OF R. ANDREW FRE E
5                                         Andrew Free (Pro Hac Vice)
                                          P.O. Box 90568
6                                         Nashville, TN 37209
                                          Tel: (844) 321-3221 ~ Fax: (615) 829-8959
7                                         andrew@immigrantcivilrights.com

8                                         OPEN SKY LAW, PLLC
                                          Devin T. Theriot-Orr, WSBA # 33995
9                                         20415 – 72nd Avenue S, Suite 110
                                          Kent, WA 98032
10                                        Tel: (206) 962-5052
                                          devin@opensky.law
11
                                          MENTER IMMIGRATION LAW, PLLC
12                                        Meena Menter, WSBA #31870
                                          8201 164th Ave NE, Suite 200
13                                        Redmond, WA 98052
                                          Tel: (206) 419-7332
14                                        meena@meenamenter.com

15                                        Class Counsel

16

17

18

19

20

21

22

23

24
     DE POSIT ION DE SIGN AT IONS OF                      SC H ROETER GOLDMA R K & BENDER
                                                          500 Central Building 810 Third Avenue Seattle, WA 98104
     MARC A. J OHNSON (17-cv-05769-RJB) - 2                      Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 3 of 92




1                                  CERTIFICATE OF SERVICE

2            I hereby certify that on April 24, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to
3    the following:

4    Devin T. Theriot-Orr                         R. Andrew Free
     OPEN SKY LAW, PLLC                           THE LAW OFFICE OF R. ANDREW FREE
5    20415 – 72nd Avenue South, Suite 110         PO Box 90568
     Kent, WA 98032                               Nashville, TN 37209
6    devin@opensky.law                            andrew@immigrantcivilrights.com
     Attorney for Plaintiff                       Attorney for Plaintiff
7

8    Meena Menter                                 Joan K. Mell
     MENTER IMMIGRATION LAW PLLC                  III BRANCHES LAW, PLLC
9    8201 – 164th Avenue NE, Suite 200            1019 Regents Boulevard, Suite 204
     Redmond, WA 98052                            Fircrest, WA 98466
10   meena@meenamenter.com                        joan@3ebrancheslaw.com
     Attorney for Plaintiff                       Attorney for Defendant
11
     Colin L. Barnacle
12   Ashley E. Calhoun
     Christopher J. Eby
13   Adrienne Scheffey
     AKERMAN LLP
14   1900 Sixteenth Street, Suite 1700
     Denver, CO 80202
15   colin.barnacle@akerman.com
     ashley.calhoun@akerman.com
16   christopher.eby@akerman.com
     adrienne.scheffey@akerman.com
17   Attorneys for Defendant
18
            DATED at Seattle, Washington this 24th day of April, 2020.
19

20                                                   s/ Virginia Mendoza
                                                     VIRGINIA MENDOZA, Legal Assistant
21
                                                     Schroeter Goldmark & Bender
                                                     810 Third Avenue, Suite 500
22
                                                     Seattle, WA 98104
                                                     Tel: (206) 622-8000
23
                                                     mendoza@sgb-law.com
24
     DE POSIT ION DE SIGN AT IONS OF                         SC H ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
     MARC A. J OHNSON (17-cv-05769-RJB) - 3                         Phone (206) 622-8000 Fax (206) 682-2305
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 4 of 92
Marc Johnson                                               December 3, 2019

                                                                         Page 1
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                  AT TACOMA
     --------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     --------------------------------------------------------
                                   Videotaped
                   Deposition Upon Oral Examination of
                                MARC A. JOHNSON
     --------------------------------------------------------
                                   2:05 p.m.
                         Tuesday, December 3, 2019
                        1019 Regents Blvd., Suite 204
                             Fircrest, Washington




       REPORTED BY:      Keri A. Aspelund, RPR, CCR No. 2661


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 5 of 92
Marc Johnson                                                December 3, 2019

                                                                         Page 2
  1     APPEARANCES:
  2     For the Plaintiffs:       JAMAL N. WHITEHEAD, ESQ.
  3                               Schroeter Goldmark & Bender
  4                               810 Third Avenue, Suite 500
  5                               Seattle, WA      98104
  6                               206-622-8000
  7                               whitehead@sgb-law.com
  8     For the Defendant:        JOAN K. MELL, ESQ.
  9                               III Branches Law
 10                               1019 Regents Blvd., Suite 204
 11                               Fircrest, WA      98466
 12                               253-566-2510
 13                               joan@3brancheslaw.com
 14     Also Present:             LINDSAY HITCHCOCK, VIDEOGRAPHER
 15
 16                               LANE POLOZOLA, ESQ.
 17                               Assistant Attorney General
 18                               800 Fifth Avenue, Suite 2000
 19                               Seattle, WA      98104
 20                               lane.polozola@atg.wa.gov
 21                               206-287-4182
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 6 of 92
Marc Johnson                                               December 3, 2019

                                                                         Page 3
  1                              E X H I B I T S
  2   No.      Description                                       Page/Line
  3   318      Email dated September 14, 2011, from                75      4
  4            Marc Johnson to Bertha Henderson
  5
  6                          E X A M I N A T I O N
  7   BY                                                         Page/Line
  8   MR. WHITEHEAD                                                 5     11
  9   MS. MELL                                                     80      7
 10   MR. WHITEHEAD                                                84      1
 11   MS. MELL                                                     85      6
 12
 13
 14
 15
 16
 17     (Note:   * Denotes phonetic spelling.)
 18
 19
 20
 21
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 7 of 92
Marc Johnson                                               December 3, 2019

                                                                         Page 4
  1       Fircrest, Washington; Tuesday, December 3, 2019
  2                            2:05 p.m.
  3                  --------------------------
  4                THE VIDEOGRAPHER:      We are going on the record at
  5   2:05 p.m. on December 3rd, 2019.         This is media unit one,
  6   volume one, of the video deposition of Marc Johnson taken
  7   by the plaintiff, case number 17-cv-05769-RJB, in the
  8   matter of Nwauzor, et al., vs. GEO Group, filed in the U.S.
  9   District Court, Western District of Washington, at Tacoma.
 10   This deposition is taking place at 1019 Regents Boulevard,
 11   Suite 204, in Tacoma, Washington.
 12                The videographer is Lindsay Hitchcock for
 13   Seattle Deposition Reporters, 600 University Street,
 14   Seattle, Washington 98101.        The court reporter is Keri
 15   Aspelund for Seattle Deposition Reporters.
 16                Counsel, at this time, please identify
 17   yourselves for the record and the witness may be sworn in.
 18                MR. WHITEHEAD:     Good afternoon.      Jamal Whitehead
 19   on behalf of the certified class represented by Mr.
 20   Nwauzor.
 21                MS. MELL:    Oh, Joan Mell -- I'm sorry, I have to
 22   stop this.
 23                Joan Mell on behalf of GEO.
 24                MR. POLOZOLA:     Lane Polozola, I'm counsel for
 25   Washington in the consolidated Washington vs. GEO Group


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 8 of 92
Marc Johnson                                               December 3, 2019

                                                                         Page 5
  1   case.
  2                  MS. MELL:   And again, you're here for the same
  3   reasons as expressed previously in the prior deposition?
  4                  MR. POLOZOLA:   As expressed previously, I'm here
  5   because the cases have been consolidated and the court
  6   ordered parties in all cases to be present or participate,
  7   if they wish, so I'm here to witness the deposition.
  8                    --------------------------
  9   MARC A. JOHNSON:           Witness herein, having been
 10                              duly sworn, testified as follows:
 11                          E-X-A-M-I-N-A-T-I-O-N
 12   BY MR. WHITEHEAD:
 13            Q.    Good afternoon, Mr. Johnson.
 14            A.    Good afternoon.
 15            Q.    I introduced myself moments ago off the record,
 16   but I will do so again for benefit of the record.
 17            A.    Okay.
 18            Q.    My name is Jamal Whitehead, and I am one of the
 19   attorneys representing Mr. Nwauzor and Mr. Aguirre-Urbina
 20   in their action against The GEO Group.
 21                  Sir, could you state and spell your full name
 22   for the record.
 23            A.    Sure, it's Marc Andrew Johnson, M-A-R-C
 24   A-N-D-R-E-W, I don't spell my middle name a lot, and then
 25   Johnson, J-O-H-N-S-O-N.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 9 of 92
Marc Johnson                                               December 3, 2019

                                                                         Page 6
  1            Q.    And your date of birth?
  2            A.                     1978.
  3            Q.    And your current address?
  4            A.    P.O. box, will that work?
  5                  MS. MELL:    Yes, because we don't want to mark
  6   it -- if you need to -- I'll accept if you need to get him.
  7                  MR. WHITEHEAD:   You read my mind.      As long as
  8   you'll accept, that's fine.
  9                  MS. MELL:    Yeah.
 10            A.    It's                 , Puyallup, Washington 98373.
 11            Q.    Is GEO your current employer?
 12            A.    Yes.
 13            Q.    What's your current title?
 14            A.    I'm a detention officer.
 15            Q.    I've read documents that refer to you as
 16   lieutenant; is that no longer the case?
 17            A.    Correct.
 18            Q.    All right.   I'll ask more questions about that
 19   later, but for now, have you ever given testimony under
 20   oath?
 21            A.    Yes.
 22            Q.    Okay.   In what context?
 23            A.    It was an arbitration.
 24            Q.    What type of arbitration?
 25            A.    An employee discharge.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 10 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                December 3, 2019

                                                                      Page 7
  1            Q.    This was while you were at GEO?
  2            A.    Yeah.
  3            Q.    So a former GEO employee started an arbitration
  4   against the company?
  5            A.    Correct.
  6            Q.    And you were a witness?
  7            A.    Yes.
  8            Q.    Were you the subject at all of the -- the
  9   arbitration?
 10            A.    No.
 11            Q.    All right, well I know you've gone over the
 12   rules with Ms. Mell.           I typically approach the rules
 13   situationally.        When stuff pops up, I'll give you a gentle
 14   reminder about how we should proceed and what we can do to
 15   make a clean record.
 16                  For now though there are three things that I
 17   like to stress at the outset of every deposition.              The
 18   first of which is that this is not a practice.             What you
 19   say now is just as important as if the judge and the jury
 20   were in the room and ready to make a determination; do you
 21   understand?
 22            A.    Mm-hm.
 23            Q.    You also understand that there's a written
 24   transcript that is being created as well as a video of
 25   everything that we say and discuss, and that the judge and


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 11 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                December 3, 2019

                                                                      Page 8
  1   the jury may use that to assess your ability -- credibility
  2   or truthfulness in terms of the testimony you're about to
  3   give; do you understand that?
  4            A.    Yes.
  5            Q.    And secondly, I'm not a mind reader, so if I ask
  6   you a question that you don't understand, will you let me
  7   know?
  8            A.    Yes.
  9            Q.    Also, if there's something that prevents you
 10   from giving a full, or complete, or truthful answer,
 11   whether it be a medical condition or something else, will
 12   you let me know that?
 13            A.    Yes.
 14            Q.    And thirdly, I'm looking for your full
 15   cooperation today.         I want your full, most truthful, most
 16   complete testimony; do you understand?
 17            A.    Yes.
 18            Q.    Now, toward that end, I'm going to ask you many
 19   yes or no questions in trying to work as efficiently as
 20   possible so we can all get out and beat the traffic.
 21            A.    Okay.
 22            Q.    If I ask you a yes or no question, will you give
 23   me a yes or no answer?
 24                  MS. MELL:      Object to the form of the question,
 25   that's an instruction, to the extent that's a question.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 12 of 92
Marc Johnson                                               December 3, 2019

                                                                      Page 9
  1            A.    Yes.
  2            Q.    And I think that brings up one of the
  3   situational rules.      Your attorney's going to object, and
  4   unless she instructs you not to answer, and assuming you
  5   heed her advice, the expectation is that you answer my
  6   questions; okay?
  7                  So the way it'll go is I'll ask a question,
  8   there may be an objection, and then we'll all look to you
  9   for your answer --
 10            A.    Okay.
 11            Q.    -- do you understand?
 12            A.    Yes.
 13            Q.    Okay.   That brings up another situational rule.
 14   It's important that we speak one at a time.            We've got a
 15   court reporter here that's taking down everything that we
 16   say, and the transcript is just really muddled and messy if
 17   we're talking all over one another.          So I will do my best
 18   to let you finish your answer before I ask the next
 19   question, will you let me finish my question before you
 20   begin your answer?
 21            A.    Yes.
 22            Q.    All right.   What did you do to prepare for your
 23   deposition today?
 24            A.    I showed up here, and talked to Ms. Mell.
 25            Q.    And other than speaking with Ms. Mell, did you


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 13 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 10
  1   do anything else to prepare for your deposition today?
  2            A.    No.
  3            Q.    And it's my understanding that you drove to the
  4   deposition today with Mr. Tracy; is that right?
  5            A.    Correct.    Mm-hm.
  6            Q.    Did you and Mr. Tracy discuss the case or the
  7   testimony that you expect to give today?
  8            A.    No.
  9            Q.    What did you guys talk about?
 10                  MS. MELL:   Object to the form.
 11            A.    We were talking about a work assignment we were
 12   going to.
 13            Q.    Did you speak with your captain, or assistant
 14   warden, or anyone like that?
 15            A.    Yes.
 16            Q.    Who?
 17            A.    The assistant facility administrator, Scott.
 18            Q.    Bruce Scott?
 19            A.    Bruce Scott.
 20            Q.    When did you speak with Mr. Scott?
 21            A.    I saw him at the facility earlier today.
 22            Q.    And what did you discuss as it relates to this
 23   case or the testimony that you're about to give?
 24            A.    Just that we needed to come here and testify at
 25   the deposition.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 14 of 92
                           GEO Objections Foundation, FRE 402,
Marc Johnson                            701, 802.                  December 3, 2019

                                                                           Page 11
  1            Q.    Are you being paid?
  2                  Are you on the clock right now?
  3            A.    Yeah.
  4            Q.    Okay, good.
  5                  Did you review any documents in preparation for
  6   today?
  7            A.    No.
  8            Q.    All right, so can you give me a high level
  9   overview of your educational history.
 10            A.    I graduated high school.                I have attended some
 11   community college but haven't -- you know, nothing of
 12   substance.      I don't have an AA degree or anything.                And
 13   that's pretty much it.
 14            Q.    What did you study in college?
 15            A.    Just general studies.
 16            Q.    When did you begin working for GEO?
 17            A.    April of 2009.
 18            Q.    What did you do before GEO?
 19            A.    I worked for a company called Diebold.                They fix
 20   ATM machines.
 21            Q.    Why did you leave Diebold?
 22            A.    GEO paid better.
 23            Q.    And what did you think about the prospect of
 24   working in a detention facility?
 25                  MS. MELL:        Object to the form of the question.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 15 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                   December 3, 2019

                                                                        Page 12
  1            A.    It didn't bother me.            I was interested in
  2   working in a law enforcement type field.
  3            Q.    All right, so GEO hired you in April 2009; what
  4   was the position that you were hired into?
  5            A.    As a detention officer.
  6            Q.    And can you give me a list of the various titles
  7   you've held since you began working for GEO?
  8            A.    Detention officer, and then I was a lieutenant
  9   for approximately 18 months, and now I'm back to being a
 10   detention officer.         I believe they just call it officer, so
 11   I believe they've dropped the detention part.
 12            Q.    All right, so the move from detention officer to
 13   lieutenant, that was a promotion; correct?
 14            A.    Correct.
 15            Q.    Okay.    And the move from lieutenant back to
 16   detention officer, was that a demotion?
 17            A.    It wasn't a demotion.             I -- I wasn't under any
 18   type of disciplinary action.               As a lieutenant, I was paid a
 19   salary, a fixed income, and for the betterment of myself
 20   and my family, I chose to go back to being an officer.
 21   Because it's an hourly rate, I can earn overtime.
 22            Q.    How many hours a week, if you were to say, do
 23   you work overtime?
 24            A.    Approximately eight to 20.
 25            Q.    What's your current hourly rate?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 16 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 13
  1            A.    29.69 an hour.
  2            Q.    And who do you report to right now?
  3            A.    The shift supervisors, which includes sergeants
  4   and lieutenants.
  5            Q.    So it's a collection of people?
  6            A.    (Nodding head.)
  7            Q.    Does it rotate?
  8            A.    They're assigned -- there's so many assigned to
  9   each shift.
 10            Q.    The shift supervisors, are they also referred to
 11   it as sergeants?
 12            A.    Some of them are sergeants, yes.
 13            Q.    Who is the shift supervisor or who are the shift
 14   supervisors that you report to?
 15            A.    Sergeant Steffens, Sergeant Hillin, Lieutenant
 16   Wilson, and Lieutenant Jackson.
 17            Q.    Does anyone report to you?
 18            A.    No.
 19            Q.    You've got a stack of exhibits there.         I'd like
 20   for you to take a look at the one that's labeled 312.
 21                  And you've just been handled -- or handed,
 22   excuse me, Exhibit-312.       The first page carries a title of
 23   Northwest Detention Center - Organizational Chart, and then
 24   two pages afterwards with pictures and descriptions of
 25   personnel.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 17 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 14
  1                  Do you see that?
  2            A.    Mm-hm.
  3                  MS. MELL:   Is that a yes?
  4            A.    Yes.
  5            Q.    Now, that -- your attorney beat me to it.
  6   That's another one of those situational rules.            It's very
  7   important that you answer my questions with words; uh-huhs,
  8   huh-uhs, and head nods just don't show up well in the
  9   transcript.
 10            A.    Sorry.
 11            Q.    So that's a yes --
 12            A.    Yes.
 13            Q.    -- you've seen --
 14            A.    Yes.
 15            Q.    -- Exhibit-312 before?
 16            A.    Oh, I have not seen it before, no.
 17            Q.    Okay.    Well, I'm concerned mostly with the first
 18   page there.      It depicts an organizational chart, and then
 19   if you look there at the bottom of that first page, it
 20   shows Updated: July 18th, 2017.
 21                  Do you see that?
 22            A.    Yes.
 23            Q.    Do you believe that this is a fair and accurate
 24   representation of GEO's hierarchy or organizational
 25   structure as of July 2017?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 18 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 15
  1                  MS. MELL:   Object to the form.
  2            A.    Yes.
  3            Q.    Now, some of the personnel may be different, but
  4   in terms of the structure, is that more or less the way
  5   that things are today?
  6            A.    Yes.
  7            Q.    All right, who's housed at the Northwest
  8   Detention Center?
  9                  MS. MELL:   Object to the form.
 10            A.    Detainees that have been taken into Immigration
 11   and Customs Enforcement custody.
 12            Q.    Are the folks there in any sort of criminal
 13   detention?
 14                  MS. MELL:   Object to the form of the question.
 15            A.    Not to my knowledge.
 16            Q.    To your knowledge, are they there as punishment?
 17                  MS. MELL:   Object to the form of the question.
 18            A.    No.
 19            Q.    Have you or any of your coworkers talked about
 20   this lawsuit?
 21            A.    Yes.
 22            Q.    Tell me about some of those conversations.
 23            A.    We talked about that, you know, there is a
 24   lawsuit.      I've seen some updates in the news and stuff.
 25   It's been very brief, nothing -- nothing major.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 19 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 16
  1            Q.    Have you talked with any of your colleagues and
  2   encountered anyone that's in favor of the detained workers
  3   getting paid the Washington State minimum wage?
  4                  MS. MELL:   Object to the form.
  5            A.    No.
  6            Q.    Have you ever been personally disciplined at
  7   GEO?
  8            A.    Yes.
  9            Q.    For what?
 10            A.    I falsified a count slip.
 11                  I believe it was five or six years ago.
 12            Q.    Explain that for me.
 13                  First off, what is a count slip?
 14            A.    We do a formal facility count several times a
 15   day.     The policy is you have to have two people present to
 16   count at the same time.       On my -- my instance, I -- I
 17   had -- I counted by myself, and then another person came in
 18   and counted.      I turned that in as a -- as the count slip.
 19   Because we both weren't present at the same time, it was a
 20   violation of policy.
 21            Q.    Now, was this -- did you self-report that there
 22   had been a violation, or did someone else detect this?
 23            A.    No, a supervisor noticed it.
 24            Q.    Who?
 25            A.    Sergeant Hoffmeister.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 20 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 17
  1            Q.    What's his first name?
  2            A.    Marcus.
  3            Q.    And how do you spell Hoffmeister?
  4            A.    H-O-F-F-M-E-I-S-T-E-R.
  5            Q.    Is Sergeant Hoffmeister still there?
  6            A.    Yes.
  7            Q.    And was there any sort of disciplinary hearing
  8   or anything like that that you went through?
  9            A.    No.
 10            Q.    Are you part of a union?
 11            A.    Yes.
 12            Q.    Which union?
 13            A.    It's Local 883 of the United Government Security
 14   Officers of America.
 15            Q.    Did you grieve the discipline?
 16            A.    At the time that this happened, we weren't part
 17   of the union --
 18            Q.    Got it.
 19            A.    -- so it was before that.
 20            Q.    Did you suffer any penalty as a result?
 21            A.    I was placed on a final reprimand for one year.
 22            Q.    Meaning that if anything else happened, you
 23   could be terminated?
 24            A.    Yeah.
 25            Q.    Other than falsifying a count slip, have you


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 21 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 18
  1   ever been disciplined for any other reason at GEO?
  2            A.    I was just disciplined for cutting some locks
  3   off employee lockers.
  4            Q.    Tell me about that.
  5            A.    The -- the name tags weren't updated, and they
  6   were all names of former GEO employees who I credibly
  7   thought still had lockers, so I was trying to be proactive,
  8   and I cut the locks off, but they were actually being used
  9   by current employees.
 10            Q.    And was this something that you self-reported,
 11   or did someone else detect this violation?
 12            A.    No, someone else had reported it as it happened.
 13            Q.    Was there I guess an official charge, so to
 14   speak?     I mean, you told me that the other thing was
 15   falsifying a count slip; was there a title or name for what
 16   occurred with the -- the locks?
 17            A.    I think there was.     I can't -- it's like, you
 18   know, it was violation of security protocol or some -- some
 19   generic.
 20            Q.    Did you grieve this incident?
 21            A.    Yeah.
 22            Q.    And what was the outcome of the grievance?
 23            A.    It's still in progress.
 24            Q.    Was there any sort of interim discipline or
 25   penalty that you -- you faced?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 22 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 19
  1            A.    No, it's a level -- it's like a first written,
  2   so ...
  3            Q.    All right, other than what you've described to
  4   me about the falsifying the count slip and cutting the
  5   locks off the lockers, have you been disciplined at GEO for
  6   any other reason?
  7            A.    Other than like attendance, you know, they kind
  8   of count when you call off as discipline or are late.
  9            Q.    Well, tell me about that.      Have you been
 10   counseled for your dis -- excuse me, attendance at GEO?
 11            A.    I was -- I was late in October, so I got one
 12   point for that, and I can't remember in the last year
 13   before that.
 14            Q.    Anything else?
 15            A.    No.
 16            Q.    What is the Voluntary Work Program?
 17                  MS. MELL:   Object to the form.
 18            A.    It's a work program to provide an opportunity
 19   for detainees to have something to do, and earn a dollar a
 20   day, and it also helps, you know, run the facility or
 21   maintain the facility.
 22            Q.    Do you think that the detainee workers and the
 23   work they do is an important part of the operations?
 24                  MS. MELL:   Object to the form of the question.
 25            A.    I'm not sure.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 23 of 92
                 GEO Objections Foundation, FRE 402,
                              701, 802.
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 24 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 21
  1                  Do you see that?
  2            A.    Yes.
  3            Q.    Have you seen this document before?
  4            A.    I'm sure I have, but not specifically that I
  5   recall.
  6            Q.    Well, let's take a look at the bottom of the
  7   first page there.      And at the bottom there it's -- it's
  8   heading IV B, it says Work Assignment.
  9                  Do you see that?
 10            A.    Yes.
 11            Q.    And then on the first page and extending onto
 12   the second page, it lists off five broad categories of
 13   detainee work.
 14                  Do you see that?
 15            A.    Yes.
 16            Q.    The list includes Kitchen Worker,
 17   Recreation/Barber, Living area, Evening workers, and
 18   Laundry.
 19                  Did I read that correctly?
 20            A.    Yes.
 21            Q.    Now, big picture, are there any other big
 22   categories of work that you would add to this list that the
 23   detainee workers perform?
 24                  MS. MELL:   Object to the form of the question.
 25            A.    I don't understand your question.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 25 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 22
  1            Q.    Well, the work that they perform, I mean, you
  2   know, there are many job titles, but you can agree or
  3   disagree with me, but it -- it would seem to me that they
  4   can be roughly grouped into one of the five buckets that's
  5   identified here on Exhibit-313.         So --
  6                  MS. MELL:   So object --
  7            A.    Okay, yeah, so --
  8                  MS. MELL:   Object to the form of that question,
  9   if it was a question.
 10            Q.    Would you agree that these appear to be broad
 11   buckets of work that the detainee workers perform?
 12                  MS. MELL:   Object to the form.
 13            A.    I agree to that.
 14            Q.    So my follow-up question is, would you add any
 15   other big bucket of work to this list?
 16                  MS. MELL:   Object to the form.
 17            A.    Well, that's what I don't understand.         Like big
 18   bucket, are you trying to imply there's a whole different
 19   category that's not listed, or all the jobs would fall
 20   under one of these five categories?
 21            Q.    No, there -- there's no trick or implication,
 22   I'm just trying to, you know, learn if you think there's
 23   another category of work that -- that we're missing, that's
 24   all.
 25                  MS. MELL:   Object to the form.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 26 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 23
  1                  Is that a question?
  2                  Is that a question?
  3            Q.    So, with that clarification, do you believe
  4   there's another broad category of work or categories of
  5   work that should be added to this list?
  6            A.    No.
  7            Q.    All right.   Well, I want to work down this list
  8   and talk about what you did with respect to directing and
  9   supervising the detainee work.
 10                  So let's take kitchen worker; did you ever
 11   direct or supervise detainee work in the kitchen?
 12            A.    No directly.
 13            Q.    What about indirectly?
 14            A.    As a shift supervisor, yes.
 15            Q.    Now, I understood you to say that you were a
 16   lieutenant and a detention supervisor; you were a shift
 17   supervisor as well?
 18            A.    As a lieutenant is what I meant to say.
 19            Q.    Got it.
 20                  All right, so tell me about how you indirectly
 21   directed and supervised detainee work as a lieutenant/shift
 22   supervisor.
 23            A.    As a lieutenant, I would assist with movements
 24   to and from the kitchen.        And then sometimes if the kitchen
 25   thought there was something missing, we would review video,


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 27 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 24
  1   or conduct investigations regarding fights, assaults, or
  2   thefts that possibly took place inside the kitchen.             And
  3   then we would also assist with pat-down searches.
  4            Q.    Anything else?
  5            A.    Not that I can think of.
  6            Q.    So assisting with movements, that's directing
  7   the detainee workers to report to the kitchen?
  8            A.    From their housing units to the kitchen, and
  9   then back when they're finished.
 10            Q.    And then the other category, you said something
 11   missing, assaults, thefts, fights; that's essentially
 12   misconduct in the kitchen?
 13            A.    Yes.
 14            Q.    And then the final thing, pat-downs, that's
 15   more, I guess, part of your security function; would you
 16   agree?
 17                  THE COURT REPORTER:     I need to go off the
 18   record.
 19                  THE VIDEOGRAPHER:     Going off the record.      The
 20   time is 2:32.
 21                         (Recess at 2:32 p.m.)
 22                         (Reconvened at 2:35 p.m.)
 23                  THE VIDEOGRAPHER:     Back on the record.      The time
 24   is 2:35.
 25            Q.    Mr. Johnson, we just took a brief break there,


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 28 of 92
                      GEO Objections Foundation, FRE 402,
Marc Johnson                       701, 802.                    December 3, 2019

                                                                        Page 25
  1   but beforehand we were talking about your work in directing
  2   and supervising detainee work in the kitchen, and you told
  3   me that it was largely indirect; is that --
  4            A.    Yes.
  5            Q.    All right, well let's talk about the next
  6   category here, recreation and barber.                 Can you tell me all
  7   the ways, if any, in which you've directed or supervised
  8   detainee work as it relates to recreation and barber?
  9            A.    As it relates to recreation and barber, just
 10   facilitating the movements, again, to the barbershop or to
 11   the recreation yard, and that's it.
 12            Q.    That's for barber?
 13            A.    That's for both.
 14            Q.    For both, okay.
 15                  And is this both as a detention officer and as a
 16   lieutenant?
 17            A.    That was as a lieutenant.
 18                  As an officer, I've been posted in the
 19   recreation yard.
 20            Q.    Tell me about your work in directing and
 21   supervising the detainee work in the recreation yard as an
 22   officer.
 23            A.    Just make sure that, you know, they have the
 24   tools they need to clean, and trash bags pretty much, and
 25   that they do the job satisfactorily, and maintain


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 29 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                 December 3, 2019

                                                                      Page 26
  1   everyone's safety.         That's it.
  2            Q.    Making sure they have the tools to clean, that's
  3   GEO providing the tools necessary to do the cleaning in the
  4   recreation yard?
  5            A.    Yes.
  6            Q.    And that includes providing trash bags?
  7            A.    Yes.
  8            Q.    And of course you're directing the detainee
  9   workers to clean the recreation yard as opposed to
 10   somewhere else in the facility?
 11                  MS. MELL:      Object to the form of the question.
 12            A.    Not necessarily.          If -- if they're new, then we
 13   do have to give some guidance.               If they've been doing it
 14   for a while, it's pretty much self-sufficient or
 15   self-driven.
 16            Q.    Tell me about the guidance you provide to the
 17   new workers on the recreation yard.
 18            A.    There's a -- a paper with a job description, and
 19   for the new ones, we just kind of go over what the job
 20   description is, what -- what's there to clean, stuff, just
 21   make sure they understand this is what the job entails.
 22            Q.    In this way then you're telling them what their
 23   job duties are?
 24                  MS. MELL:      Object to the form.
 25            A.    I mean, telling them or just explaining, yeah,


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 30 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                December 3, 2019

                                                                     Page 27
  1   giving them guidance.
  2            Q.    Now, do the detainee workers in the recreation
  3   yard
         d have discretion to deviate from the rules,
  4   regulations, or guidance, however you want to characterize
  5   it, that you're -- you're giving to them?
  6            A.    I mean, they can -- they can deviate if they
  7   want.
  8            Q.    But there are potentially consequences though if
  9   they deviate; is that right?
 10            A.    Yes.
 11            Q.    Anything else as it relates to your direction
 12   and supervision of detainee workers in the recreation yard?
 13            A.    No.
 14            Q.    And now living area and evening workers, I don't
 15   know if we should tackle those separately or together, but
 16   can you tell me what you've done to direct or supervise
 17   detainee workers with respect to living area and evening
 18   workers?
 19            A.    So as a lieutenant for the living area, it's
 20   been mostly indirect, just making sure that the units are
 21   clean and sanitary.         Since laundry is listed under living
 22   area, we do indirectly assist the laundry, similar to the
 23   kitchen, you know, with movements or investigations for
 24   theft or -- and other types of misconduct.
 25                  And then with regards to the evening workers,


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 31 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                December 3, 2019

                                                                     Page 28
  1   the facility janitorial, it's just kind of overseeing, you
  2   know, if they're -- the general cleanliness of whatever
  3   they're working on, and also like if there's waxing details
  4   or stripping the floors.
  5                  As an officer, I've been directly involved with
  6   the living areas, or supervising the cleaning of the
  7   workers in the living areas, you know, cleaning up after
  8   meals, the servers, going to pick up the meals, and
  9   distributing the meals, cleaning up after meals, cleaning
 10   up in general.
 11                  Again, there's a worker job description sheet
 12   that explains kind of, you know, different stuff happens at
 13   different times during the day, day cleaners, evening
 14   cleaners, graveyard cleaners, or night cleaners.             For
 15   example, they clean the showers at the end of the day when
 16   the showers are all done being used.
 17                  And then as a -- as an officer supervising the
 18   evening workers, just being, you know, posted to observe,
 19   make sure they're okay, there's no security violations, and
 20   also assist them with any supplies they may need or tools.
 21            Q.    So this sounds like more hands-on supervision
 22   and direction on your part?
 23            A.    As an officer, yes.
 24            Q.    And is that one of the main distinctions between
 25   being a shift supervisor and an officer?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 32 of 92
Marc Johnson           GEO Objections Foundation, FRE 402,     December 3, 2019
                                    701, 802.

                                                                       Page 29
  1            A.    With regards to cleaning, I mean, it just
  2   depends on if I'm assigned that task.
  3                  As a shift supervisor, you're in charge -- or a
  4   lieutenant, you're in charge of the whole building.               So,
  5   you know, periodically I'll check in, but I can't focus my
  6   whole time on that one thing.                And then having -- as an
  7   officer, you know, I've been assigned to a detail, hey,
  8   we're doing this detail, so that was my -- my -- one of my
  9   main focuses.
 10                  As the pod officer, same thing, you know, I'm --
 11   I'm in charge of the security and the safety of everyone,
 12   but it's that collateral duty to make sure we get the
 13   meals, everyone gets a meal, we clean up after the meals.
 14            Q.    Tell me about the details that you've been
 15   assigned with respect to the Voluntary Work Program.
 16            A.    Like it's mainly just there's a trash pickup at
 17   night -- I've primarily worked graveyard shift for my ten
 18   years.     I did work swing shift, but for the most part, I've
 19   been on graveyard.
 20                  On graveyard they do a trash pickup at night.
 21   The units place the trash in trash bags outside the unit,
 22   and then detainees go around and pick it up and collect it
 23   by the loading dock.           So we've supervised the movement.
 24   Sometimes they have to take an elevator, which you have to
 25   ride escorted.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 33 of 92
                         GEO Objections Foundation, FRE 402,
Marc Johnson                          701, 802.                December 3, 2019

                                                                      Page 30
  1                  And then we -- we do -- they wax the floors,
  2   they'll sweep and mop the floor, and then they'll also wax
  3   or strip, you know, remove the previous floor shine and
  4   apply new floor shine or wax, whatever you call it.
  5            Q.    The floor waxing, buffing, shining, stripping, I
  6   mean, does that primarily occur at night?
  7            A.    Yeah.
  8            Q.    And the workers, the detainee workers that do
  9   that work, do they have previous experience with the
 10   buffing, stripping, waxing the floors?
 11            A.    Some have told me that they to.
 12            Q.    Is that something then that GEO trains those
 13   workers on if they don't have prior experience?
 14            A.    Yes.
 15            Q.    And of course GEO's providing the equipment to
 16   do that work?
 17            A.    Yes.
 18            Q.    And the cleaning materials and solutions that
 19   they'll need to also carry out that work?
 20            A.    Mm-hm.    Yes.
 21            Q.    And are you directing them in terms of where in
 22   the facility to do the buffing, stripping, waxing, shining?
 23            A.    Yes.
 24                  MS. MELL:      Counsel, could I interrupt for a
 25   minute?       I'm getting a notification about arrangements for


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 34 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 31
  1   tomorrow.      It's 10 o'clock in --
  2                  MR. WHITEHEAD:    Oh, let's take a quick break.
  3                  THE VIDEOGRAPHER:     Going off the record.      The
  4   time is 2:45.
  5                       (Recess at 2:45 p.m.)
  6                       (Reconvened at 2:45 p.m.)
  7                  THE VIDEOGRAPHER:     Back on the record.      The time
  8   is 2:45.
  9            Q.    So we were talking about the buffing, waxing,
 10   shining, polishing of the floor at night; do you recall?
 11            A.    Yeah.
 12            Q.    Now, do the detainee workers have discretion
 13   about where in the facility they can do that type of work,
 14   or are they looking to you and others at GEO to tell them
 15   where to -- to do the buffing, stripping, and waxing?
 16            A.    It just depends.    If we're kind of starting
 17   over, then, you know, we will generally give them an area
 18   to start.      If it's -- if the -- if the crew has -- is the
 19   same crew, and they've been doing it for a while, then they
 20   will, you know, just kind of start in one area and then
 21   progress to the other areas until it's all complete.
 22            Q.    Painting, is that a nighttime activity, or is
 23   that something that takes place at all points of the day?
 24            A.    It takes place during different parts of the
 25   day, not just generally nighttime.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 35 of 92
                            GEO Objections Foundation, FRE 402,
Marc Johnson                             701, 802.                December 3, 2019

                                                                         Page 32
  1            Q.    Well, have you directed or supervised detainee
  2   workers as they paint in the facility?
  3            A.    Yes.
  4            Q.    Tell me more about that.
  5            A.    Similar to the other job duties, just making
  6   sure they have the equipment, and they're -- they're okay
  7   and safe, and following the rules, and painting in the
  8   appropriate areas and stuff.
  9            Q.    Now, this painting, is it touch-up paint, or is
 10   it, you know, painting walls in corridors?
 11            A.    It could be both.             Sometimes it's just touch up,
 12   and sometimes it's repainting a whole area.
 13            Q.    Along the gray mile?
 14            A.    Correct, or other areas.
 15            Q.    In the pods?
 16            A.    Yes.
 17            Q.    Anywhere else?
 18            A.    Intake, the booking area.
 19            Q.    So in terms of how long that painting takes, I
 20   suppose it can vary depending on how large the job is?
 21            A.    Yes.
 22            Q.    Are you able to give me a range for how long the
 23   painting might take?
 24            A.    I've seen it take two hours to sometimes four
 25   hours.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 36 of 92
                            GEO Objections Foundation, FRE 402,
Marc Johnson                             701, 802.                December 3, 2019

                                                                         Page 33
  1            Q.    Now, with respect to the painting, is GEO
  2   training the detainee workers on proper painting technique?
  3            A.    Yeah, similar to the other jobs.
  4            Q.    What about the -- the buffing, waxing, and
  5   stripping of the floors, how long does that typically take?
  6            A.    It can take -- again, it varies.              It can take
  7   two hours to, you know, four or five hours.
  8            Q.    And it just depends on how much, you know,
  9   buffing, waxing, and stripping, you know, how much ground
 10   essentially they've got to cover?
 11                  MS. MELL:        Object to the form.
 12            A.    Yes.
 13            Q.    And they, of course, being the detainee workers?
 14            A.    Yes.
 15                  I've also seen it where the detainees, you know,
 16   they -- they're motivated to -- to do more, you know, or go
 17   longer than one would reasonably expect to complete it.
 18            Q.    And what do you take from that?
 19            A.    That they enjoy the work there, they're
 20   motivated, and you know, it's kind of self-driven.
 21            Q.    Do these workers that are self-driven and do a
 22   good job, do they make more money?
 23            A.    No.
 24            Q.    Is there an opportunity for them to make more
 25   money as, you know, stellar performers?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 37 of 92
                   GEO Objections Foundation, FRE 402,
                                701, 802.
Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 38 of 92
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 39 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 36
  1            Q.    So this is secondhand information related to you
  2   by someone in classifications?
  3                  MS. MELL:   Object to the form of the question,
  4   mischaracterizes the nature of his evidence.
  5            A.    Yes.
  6            Q.    Michael Heye or Alisha Singleton?
  7            A.    I believe it was one of them, yeah.
  8            Q.    Do you believe they'd be in a better position to
  9   know --
 10                  MS. MELL:   Object --
 11            Q.    -- whether or not --
 12                  MR. WHITEHEAD:    Let me get my question out.
 13            Q.    Do you believe that Ms. Singleton or Mr. Heye
 14   would be in a better position to know whether or not ICE
 15   mandates the number of kitchen workers?
 16                  MS. MELL:   Object to the form of the question,
 17   his opinion is irrelevant, not admissible.
 18            A.    I believe they would, yes.
 19            Q.    All right, and then you said medical is a --
 20   medical clearance to work in the kitchen is another way
 21   that ICE is involved.
 22                  Did I get that right?
 23            A.    Yes.
 24            Q.    Tell me about that.
 25            A.    I -- other than I know that they have to be


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 40 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 37
  1   cleared medically or approved medically.           I can't speak to
  2   how it happens.
  3            Q.    Well, on either front, whether it be the number
  4   of kitchen workers or medical clearance, can you point me
  5   to a specific policy related to ICE's involvement in the
  6   direction and supervision of workers?
  7            A.    I don't have it offhand.      I believe it's in
  8   their PBNDS.
  9            Q.    Now, this is the Performance-Based National
 10   Detention Standards?
 11            A.    Yes.
 12            Q.    And it's your understanding, of course, that GEO
 13   has to comply with the PBNDS; correct?
 14            A.    Yes.
 15            Q.    And part of that compliance is making sure that
 16   GEO and its personnel are supervising and directing
 17   immigration detainees consistent with the PBNDS?
 18                  MS. MELL:   Object to the form of the question.
 19            A.    Yes.
 20            Q.    All right, so other than your belief that ICE
 21   mandates the number of kitchen workers and has a role in
 22   medical clearance, are you aware of any other way in which
 23   ICE directs and supervises kitchen workers?
 24            A.    No.
 25            Q.    Do you know whether or not there is an ICE


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 41 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 38
  1   officer or personnel stationed in the kitchen?
  2            A.    I don't understand the question.
  3            Q.    Well, I understand from my deposition of Mr.
  4   Delacruz that there are a number of GEO personnel in the
  5   kitchen.      My question to you is, do you know whether or not
  6   there is ICE personnel stationed inside the kitchen?
  7            A.    Yeah, it's the station part.       I mean, I know ICE
  8   visits the kitchen, but I -- I don't believe they're
  9   stationed there.
 10            Q.    And when you say visits, what do you mean?
 11            A.    There's a Detention Standards Manager Howard.
 12   He visits the kitchen to ensure compliance with the
 13   Performance-Based National Detention Standards.
 14            Q.    Do you know how often Howard makes his rounds in
 15   the kitchen?
 16            A.    I do not, no.
 17            Q.    And do you know whether or not Howard, in his
 18   role, is it limited to just the kitchen, or is it
 19   facilitywide?
 20            A.    It's the whole facility.
 21            Q.    And I'm sorry, Howard's title again was?
 22            A.    Is the DSM, it's an acronym for detention
 23   standards manager, I believe.
 24            Q.    And it's your belief that he is an ICE employee?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 42 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 39
  1            Q.    Okay.   How many detention standards managers
  2   work or are stationed at the Northwest Detention Center?
  3            A.    One.
  4            Q.    Big picture, how many ICE personnel are
  5   stationed at the Northwest Detention Center?
  6                  MS. MELL:   Object to the form.
  7            A.    I don't know.
  8            Q.    If you had to guess?
  9                  MS. MELL:   No, don't guess.
 10            Q.    I'm looking for a ballpark.
 11                  Is it more than five?
 12            A.    I would imagine so, but I don't know for sure.
 13            Q.    Well, in your ten years of experience there,
 14   both as a detention officer and as a lieutenant, can you
 15   tell me the names of other ICE personnel that have been
 16   stationed at the Northwest Detention Center?
 17            A.    Yes.
 18            Q.    Who?
 19            A.    Arroyo -- oh, man, on the spot here, let's
 20   see -- Renner, Rukhstruhl, Muirhead.          I mean, there's more,
 21   I'm just -- I can't recall offhand.
 22            Q.    And where within the facility -- let me back up.
 23                  The people that you just named, do they have
 24   offices within the facility?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 43 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 40
  1            Q.    Are they clustered together, or are they
  2   sprinkled throughout?
  3            A.    They're all together.
  4            Q.    Where?
  5            A.    It's on the second floor of the administration
  6   building.
  7            Q.    Is that the only location?
  8            A.    At the Northwest Detention Center, yes.
  9            Q.    And the five people total that you mentioned,
 10   and I understand that you said there may be more, are they
 11   all currently employed, or are you just thinking about the
 12   span of your ten-year career with GEO?
 13            A.    I believe they're currently employed.
 14            Q.    And of the names that you mentioned, I'm sorry,
 15   was it Howard, is that the first name or last name for the
 16   detention standards manager?
 17            A.    That's the last name.
 18            Q.    All right, so the detention standards manager
 19   you mentioned is someone that you believe is responsible
 20   for ensuring that GEO's in compliance with the PBNDS.               Do
 21   you have any insights or understandings about the roles of
 22   the other people that you named?
 23            A.    I believe some of them are like deportation
 24   officers or supervisory deportation officers.
 25            Q.    Do you have any other insights into what their


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 44 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 41
  1   roles are?
  2            A.    No.
  3            Q.    And so it sounds like Detention Standards
  4   Manager Howard is different than the other four that you
  5   mentioned by name, is that fair to say, in terms of his
  6   role at the facility?
  7            A.    Yes.
  8            Q.    Okay.   And then on Detention Standards Manager
  9   Howard's visits to the kitchen, you believe that he may
 10   offer direction and supervision to the detention -- or to
 11   the detainees?
 12            A.    No.
 13            Q.    Is there anything else that you can think of in
 14   terms of ICE's involvement with the supervision and
 15   direction of detainee workers in the kitchen?
 16            A.    No.
 17            Q.    Now, we can do the same thing for the other
 18   categories, recreation/barber, living area, evening
 19   workers, laundry, in terms of ICE's involvement, but before
 20   we do that, my question to you is, would your answer be any
 21   different than what you've just described to me about ICE's
 22   involvement in the kitchen?
 23            A.    No, it -- it would be the same.       DSM Howard's in
 24   charge of, you know, the whole building, so
 25   responsibilities for all the areas, including these, and


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 45 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 42
  1   you know, it's overseen by ICE.
  2            Q.    So how often would -- or are ICE personnel in
  3   the pods, for example?
  4            A.    I believe they come around once a week to do
  5   visits with the detainees, and then I'm not sure if the --
  6   they do what's called a kite pickup.          I think they have to
  7   do that every day, Monday through Friday.
  8            Q.    In that way, would you call ICE's involvement
  9   more administrative, if they're picking up kites, and
 10   detention visits are related to immigration status; is that
 11   a fair characterization?
 12                  MS. MELL:   Object to the form of the question,
 13   fairness is not relevant, nor is his opinion.
 14            A.    What was the question?
 15            Q.    Yeah, and I got a little lost in the objection
 16   too.     I do want to hear your opinion.       I mean, you've
 17   worked there for ten years, so you're going to know better
 18   than myself and even Counsel about what takes place at the
 19   facility.
 20                  My question is whether or not you view ICE's
 21   role and involvement there as more administrative in
 22   nature?
 23                  MS. MELL:   Object to the form of the question.
 24            A.    No.
 25            Q.    What would you call it?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 46 of 92
Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 47 of 92
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 48 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 45
  1   bathroom break before a half hour goes by, so whenever
  2   you're ready.
  3                  MR. WHITEHEAD:     Yeah, let me ask a few more
  4   questions here, and then we can take a break.
  5            Q.    Let's take a look at Exhibit-314.        It will be in
  6   your stack there.
  7                  Yep, there you go.
  8                  You're looking at Exhibit-314.       It's titled
  9   voluntary -- excuse me, Volunteer Work Program Agreement.
 10                  Do you see that?
 11            A.    Yep.    Yes.
 12            Q.    Have you seen this document before?
 13            A.    Yes.
 14            Q.    Who is this agreement between?
 15                  MS. MELL:      Object to the form of the question.
 16            A.    ICE and the detainee.
 17            Q.    What makes you say that this is between ICE and
 18   the detainee?
 19            A.    Because it all -- it comes from ICE standards.
 20            Q.    Well, looking at the bottom of the page, I see a
 21   signature line for the detainee.
 22                  Do you see that?
 23            A.    Yes.
 24            Q.    Staff signature; do you know who that refers to?
 25            A.    Yeah.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 49 of 92
                           GEO Objections Foundation, FRE 402,
Marc Johnson                            701, 802.                December 3, 2019

                                                                        Page 46
  1            Q.    That's GEO personnel; correct?
  2            A.    Correct.
  3            Q.    Is there a line on this form for ICE to sign off
  4   on?
  5            A.    No.
  6            Q.    Let's look at the fourth item there at the top.
  7   It reads, "Unexcused absence, unsatisfactory work
  8   performance, or participation in a serious infraction, e.g.
  9   fighting, is cause for removal from a work assignment."
 10                  Did I read that correctly?
 11            A.    Yes.
 12            Q.    Is that statement true?
 13            A.    Yes.
 14            Q.    Now, who initiates the process for removal from
 15   a work assignment, is that ICE or GEO?
 16            A.    It could be either.
 17            Q.    Tell me about a time that ICE initiated the
 18   removal process.
 19            A.    I can't think of any offhand.
 20            Q.    In your ten years of experience at the Northwest
 21   Detention Center, you can't think of a single instance in
 22   which ICE initiated the removal of a detainee worker from a
 23   work assignment?
 24                  MS. MELL:        Object to the form.
 25            A.    Like I said, I can't recall.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 50 of 92
                           GEO Objections Foundation, FRE 402,
Marc Johnson                            701, 802.                December 3, 2019

                                                                        Page 47
  1            Q.    Let's look at the sixth item there on
  2   Exhibit-314, the Volunteer Work Program Agreement.                It
  3   reads, "Detainees must adhere to all safety regulations and
  4   to all medical and grooming standards associated with a
  5   work assignment."
  6                  Did I read that correctly?
  7            A.    Yes.
  8            Q.    Does GEO work to ensure that detainee workers
  9   are complying with safety regulations and medical and
 10   grooming requirements?
 11            A.    Yes.
 12            Q.    That's part of the job of a detention officer;
 13   correct?
 14                  MS. MELL:        Object to the form.
 15            A.    Yes.
 16            Q.    And that eighth item there says "Primary factors
 17   that impact hiring are classification level, attitude,
 18   behavior, and physical ability to perform the job."
 19                  Did I read that correctly?
 20            A.    Yes.
 21            Q.    From that sentence, is it safe to assume that
 22   GEO has some discretion in who to hire?
 23                  MS. MELL:        Object to the form.
 24            A.    No.
 25            Q.    How do you interpret that sentence?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 51 of 92
                  GEO Objections Foundation, FRE 402,
                               701, 802.
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 52 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                 December 3, 2019

                                                                       Page 49
  1                  MS. MELL:      Object to the form of the question.
  2            A.    Yes.
  3                  MR. WHITEHEAD:         All right, let's take a break.
  4                  THE VIDEOGRAPHER:           This is the end of media one.
  5   This deposition will continue on media two.              The time is
  6   3:13.    Going off the record.
  7                         (Recess at 3:13 p.m.)
  8                         (Reconvened at 3:23 p.m.)
  9                  THE VIDEOGRAPHER:           Back on the record.   This is
 10   the beginning of media two to the deposition of Marc
 11   Johnson.      The time is approximately 3:23.
 12            Q.    Do the various work assignments for the detainee
 13   workers have job descriptions?
 14            A.    Yes.
 15            Q.    Let's take a look at Exhibit-315.
 16                  And you've just been handed Exhibit-315, and
 17   these are various detainee job descriptions.              The
 18   descriptions are undated, but do these look familiar to
 19   you?
 20            A.    Yes.
 21            Q.    I'd like to go through each of these and talk
 22   about GEO's level of control over the detainee workers in
 23   each of the job descriptions here.
 24                  So let's start with the first page; have you
 25   supervised barbers in the barbershop ever?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 53 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                December 3, 2019

                                                                     Page 50
  1            A.    No.
  2            Q.    Based on what you know about directing and
  3   supervising detainee work at the Northwest Detention
  4   Center, would it be your expectation that detainee workers
  5   in the barbershop follow the specific work duties outlined
  6   on the job description?
  7                  MS. MELL:      Object to the form of the question.
  8            A.    Yes.
  9            Q.    Now, do detainee workers have the discretion to
 10   deviate from their specific work duties?
 11                  MS. MELL:      Object to the form.
 12            A.    No.
 13            Q.    For example, looking at this job description
 14   here on the first page of Exhibit-315, it instructs
 15   barbers, it says "Towels will not be used."             Looks to be
 16   the fifth bullet down.
 17                  Do you see that?
 18            A.    Yes.
 19            Q.    For example, could a detainee use towels even
 20   though the job description says not to?
 21            A.    I believe they could try, but the staff would
 22   intervene and not allow it.
 23            Q.    In that way, staff is supervising the detainee
 24   workers to ensure that they're complying with their job
 25   duties?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 54 of 92
                      GEO Objections Foundation, FRE 402,
Marc Johnson                       701, 802.                December 3, 2019

                                                                     Page 51
  1                  MS. MELL:       Object to the form of the question.
  2            A.    Yes.
  3            Q.    And GEO provides the barbers, in this case, with
  4   the equipment they need to do their jobs?
  5            A.    Yes.
  6            Q.    And there's no expectation that the detainee
  7   workers, you know, bring their own equipment to the
  8   barbershop; correct?
  9            A.    No.
 10            Q.    In fact, they'd be prohibited from doing so?
 11                  MS. MELL:       Object to the form.
 12            A.    Correct.
 13            Q.    Now, if a barber has preexisting skill as a
 14   barber, is there an opportunity for them to make more?
 15            A.    No.
 16            Q.    Can they earn more money if they do a complex
 17   haircut or hairstyle?
 18            A.    No.
 19            Q.    Are there GEO barbers at the Northwest Detention
 20   Center?
 21            A.    I don't understand the question.
 22            Q.    Are there -- is there GEO personnel that's
 23   responsible for or that also cuts hair at the Northwest
 24   Detention Center?
 25            A.    No.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 55 of 92
Marc Johnson           GEO Objections Foundation, FRE 402,   December 3, 2019
                                    701, 802.

                                                                     Page 52
  1            Q.    If the detainees did not work as barbers, who
  2   would cut hair?
  3                  MS. MELL:       Object to the form.
  4            A.    I don't know.
  5            Q.    GEO would have to hire someone; is that a safe
  6   assumption?
  7                  MS. MELL:       Object to the form of the question.
  8            A.    I'm not sure.
  9            Q.    Now, let's look at the next page, page 2 of
 10   Exhibit-315.      This is a job description for barbershop
 11   cleaner.      Now, the first bullet there under the specific
 12   work duties instructs detainee workers to spray liberally
 13   the clippers with H42 cleaner.
 14                  Do you see that?
 15            A.    Yes.
 16            Q.    Could a detainee worker use a different type of
 17   cleaner if they wanted to?
 18            A.    No.
 19            Q.    And GEO provides the barbershop cleaners with
 20   the cleaning materials that they need to do their job;
 21   correct?
 22            A.    Yes.
 23            Q.    Provides them with the training on the safety
 24   regulations that they need to do the job as well?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 56 of 92
                        GEO Objections Foundation, FRE 402,
Marc Johnson                         701, 802.                  December 3, 2019

                                                                        Page 53
  1                  MS. MELL:      Counsel, I just realized that I don't
  2   see continuing Bate -- Bates numbers on these pages, and I
  3   thought you represented this was from the discovery.
  4                  MR. WHITEHEAD:         It is.      This is from GEO's
  5   production.      I'm not quite sure why the Bates numbers did
  6   not print.      I believe it's just one of the radio buttons
  7   didn't get checked off when printing this from our document
  8   management system.
  9                  MS. MELL:      But it's not -- this isn't the Bates
 10   number down here?
 11                  MR. WHITEHEAD:         No, it's not.
 12                  Yeah, I don't know why, if it was just a matter
 13   of it getting cut off, but I will represent for the record
 14   that Exhibit-315 came from GEO's production.                And if you'd
 15   like, after the fact I could find the specific Bate
 16   numbers -- Bates numbers that are represented here in the
 17   document.
 18                  MS. MELL:      Okay, thank you.
 19                  MR. WHITEHEAD:         Of course.
 20            Q.    All right, with the barbershop cleaners, could
 21   they decide on their own that they would like to clean the
 22   clippers, for example, in the yard or a different part of
 23   the facility outside of the barbershop?
 24            A.    No.
 25            Q.    Could the barbershop cleaners make more money if


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 57 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                December 3, 2019

                                                                     Page 54
  1   they were efficient or good at their job in cleaning the
  2   barbershop?
  3            A.    No.
  4            Q.    Have you ever had a detainee worker ask for a
  5   raise?
  6            A.    No.
  7            Q.    Have you ever sought authorization to pay a
  8   detainee worker more than a dollar a day for their work?
  9            A.    No.
 10            Q.    With the barbers, could they make more money if
 11   they cut more heads in the barbershop?
 12                  MS. MELL:      I hope they aren't cutting heads;
 13   more hair of heads -- on heads?
 14            A.    No.
 15            Q.    They couldn't charge per haircut, for example?
 16            A.    No, it's a flat rate.
 17            Q.    Of a dollar a day?
 18            A.    Correct.
 19            Q.    Let's look at page 3 of Exhibit-315.         This one
 20   is a job description, job title Medical Cleaning.              Here
 21   again, this job description lists specific duties.
 22                  Do you see that?
 23            A.    Yes.
 24            Q.    And do detainee workers have discretion to mop
 25   other than the designated areas for medical?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 58 of 92
                        GEO Objections Foundation, FRE 402,
Marc Johnson                         701, 802.                   December 3, 2019

                                                                         Page 55
  1            A.    No.
  2            Q.    Part of their job is to remove trash and replace
  3   with new liners.        That's item 6 there.            GEO provides those
  4   liners; is that correct?
  5            A.    Yes.
  6            Q.    And GEO provides the equipment they need to do
  7   the cleaning?
  8            A.    Yes.
  9            Q.    As well as the cleaning solution?
 10            A.    Yes.
 11            Q.    GEO provides the medical cleaners on proper
 12   sanitation and safety as it relates to their job; correct?
 13                  MS. MELL:      Object to the form of the question.
 14            A.    Yes.
 15            Q.    Now, there's a bottom section there entitled
 16   Termination.
 17                  Do you see that?
 18            A.    Yes.
 19            Q.    Do you agree that failure to follow staff
 20   instructions could lead to termination of a detainee
 21   worker?
 22            A.    Yes.
 23            Q.    Do you agree that failure to follow safety
 24   procedures could lead to termination of a detainee worker?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 59 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                December 3, 2019

                                                                     Page 56
  1            Q.    Excessive absenteeism?
  2            A.    Yes.
  3            Q.    Misconduct and horseplay?
  4            A.    Yes.
  5            Q.    Theft?
  6            A.    Yes.
  7            Q.    Unsatisfactory work performance?
  8            A.    Yes.
  9            Q.    Now, in each of those instances, would it be GEO
 10   that initiates the termination or disciplinary proceedings
 11   against the detainee worker?
 12            A.    It depends.
 13            Q.    What does it depend on?
 14            A.    I mean, the reason.
 15            Q.    Well, my question drives more at who the actor
 16   is that would initiate the proceedings; is it GEO or
 17   someone else?
 18            A.    A majority of the time it would be GEO.
 19            Q.    And if not GEO, who?
 20            A.    It could be ICE.
 21            Q.    And if I remember from earlier, you said that
 22   you cannot think of a time in which ICE initiated
 23   termination or discipline against a Voluntary Work Program
 24   participant; did I get that right?
 25            A.    Not specifically, no.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 60 of 92
                            GEO Objections Foundation, FRE 402,
Marc Johnson                             701, 802.                December 3, 2019

                                                                         Page 57
  1            Q.    Not specifically.
  2                  You can't recall specifically you're saying?
  3            A.    Correct.
  4            Q.    Again, working with Exhibit-315, let's look at
  5   page 4.       This is a job description for job title General
  6   Worker.       Now, the specific work duties there, are those
  7   consistent with your understanding of what this job
  8   entails?
  9            A.    Yes.
 10            Q.    And again, as it relates to those work duties,
 11   the detainees -- the -- strike that.
 12                  As it relates to those specific job duties, it's
 13   the case that the detainee workers may not deviate from
 14   their specific duties and responsibilities; correct?
 15            A.    Correct.
 16            Q.    And here again, GEO provides the equipment they
 17   need to do their job?
 18            A.    Yes.
 19            Q.    GEO provides the training they need to do their
 20   job?
 21            A.    Yes.
 22            Q.    GEO supervises them to ensure that they're
 23   complying with GEO's policies and regulations; correct?
 24            A.    Correct.
 25            Q.    Now, with the general workers, is there an


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB   Document
                        GEO Objections      293 FRE
                                       Foundation, Filed 04/24/20 Page 61 of 92
                                                       402,
Marc Johnson                         701, 802.                    December 3, 2019

                                                                             Page 58
  1   opportunity for them to earn more money if they're good
  2   workers?
  3            A.    No.
  4            Q.    They get paid regardless of whether or not they
  5   have -- the same -- excuse me.
  6                  They get paid the same regardless of whether
  7   they have prior experience in the janitorial industry;
  8   correct?
  9            A.    Yes.
 10            Q.    Let's look at the bottom here of page 4.                 Again
 11   we see the Termination heading.
 12                  Do you agree that failure to follow staff
 13   instructions could lead to the termination of general
 14   workers --
 15            A.    Yes.
 16                  MS. MELL:      I just object to the omission of CSC
 17   in that phrase.        We're still dealing with CSC policy it
 18   looks like.
 19            Q.    No, my question was different, you know, my
 20   question is exactly what I asked.
 21                  Failure to follow GEO staff instructions, could
 22   that lead to a detainee worker's termination from their job
 23   assignment?
 24            A.    Yes.
 25            Q.    And that's true of -- of any detainee worker


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 62 of 92
                           GEO Objections Foundation, FRE 402,
Marc Johnson                            701, 802.                December 3, 2019

                                                                        Page 59
  1   job; correct?
  2            A.    Yes.
  3            Q.    Excessive absenteeism, that could lead to
  4   termination; correct?
  5            A.    Yes.
  6            Q.    Misconduct and horseplay?
  7            A.    Yes.
  8            Q.    Theft?
  9            A.    Yes.
 10            Q.    And unsatisfactory work performance?
 11            A.    Yes.
 12            Q.    Let's look at the next page, page 5.            This one
 13   is for Laundry Worker is the title of the job description.
 14                  Now, the specific work duties here listed, are
 15   those consistent with your understanding of what the
 16   laundry worker job entails?
 17            A.    Yes.
 18            Q.    Do the detainee workers, the laundry workers,
 19   have discretion to deviate from these specific work duties?
 20            A.    No.
 21            Q.    And GEO supervises them to ensure that they're
 22   complying with their work duties?
 23            A.    Yes.
 24            Q.    GEO provides them with the training they need to
 25   do their job?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 63 of 92
                           GEO Objections Foundation, FRE 402,
Marc Johnson                            701, 802.                December 3, 2019

                                                                         Page 60
  1            A.    Yes.
  2            Q.    And the equipment they need to do their job?
  3            A.    Yes.
  4            Q.    And the detainee laundry workers have no
  5   opportunity to earn more money if they're good at their job
  6   or do more work; correct?
  7            A.    Correct.
  8            Q.    To your knowledge, can the detainee workers seek
  9   employment outside the Northwest Detention Center?
 10            A.    Not while they're being detained by immigration.
 11            Q.    Can detainee workers earn overtime?
 12                  MS. MELL:        Object to the form.
 13            A.    No.
 14            Q.    Do detainee workers that aren't very good at
 15   their job make less money?
 16            A.    No.
 17            Q.    How many janitors are employed by GEO right now?
 18            A.    Right now, I believe two.
 19            Q.    And over your decade with GEO, has it been more
 20   or less two janitors that work at the facility?
 21            A.    I believe it's normally three.              They have had I
 22   think sometimes four.
 23            Q.    The janitors, where do they clean?
 24            A.    Primarily the unsecured areas.
 25            Q.    In other words, they clean the areas that the


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 64 of 92
                         GEO Objections Foundation, FRE 402,
Marc Johnson                          701, 802.                  December 3, 2019

                                                                        Page 61
  1   detainees don't have access to?
  2            A.    Yes.
  3            Q.    Do the janitors clean any of the secured areas?
  4            A.    I believe the medical administration offices is
  5   the only place on the secured side.
  6            Q.    And is that because the medical administration
  7   office is a secured area?
  8            A.    Right, it's like restricted.              Medical would be
  9   considered a secured area as well, but --
 10            Q.    There's heightened restrictions for the admin
 11   office?
 12            A.    Right.
 13            Q.    How big is the Northwest Detention Center, if
 14   you know, in terms of square footage?
 15            A.    I don't know.
 16            Q.    It's pretty big though?
 17            A.    It's a large -- large building, couple
 18   buildings.
 19            Q.    What is a pod porter?
 20            A.    A pod porter is like a detainee worker that
 21   works in their housing unit, their assigned housing unit.
 22            Q.    Let's take a look at Exhibit-316, please.
 23                  You're looking at Exhibit-316.              It's titled
 24   Northwest Detention Center Pod Porter Job Descriptions.
 25                  Have you seen this document before?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 65 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                December 3, 2019

                                                                     Page 62
  1            A.    Yes.
  2            Q.    What does this document describe?
  3            A.    The different job duties within a unit.
  4            Q.    And the pods, we're talking about the living
  5   quarters then?
  6            A.    Right.    Yeah.
  7            Q.    How many pods are there?
  8            A.    Let's see.      There are 21.
  9            Q.    And do you know roughly how many pod porters
 10   there are per pod?
 11            A.    I could total them up based on this, but some of
 12   these jobs are redundant and happen multiple --
 13            Q.    Well, I have a document that I can show you
 14   that -- that may help with regard to how many pod porters,
 15   but for now, specifically with the Exhibit-316, the Pod
 16   Porter Job Descriptions, the idea isn't that the pod
 17   porters perform each of these jobs, it's just that a porter
 18   would be assigned to any one of the jobs?
 19            A.    Correct.
 20            Q.    So, for example, the shower cleaners, there's a
 21   pod porter that does the shower cleaning, but then there's
 22   a separate pod porter that would do the bathrooms, for
 23   example?
 24            A.    Yes.
 25            Q.    Now, under each of the various types of pod


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 66 of 92
                       GEO Objections Foundation, FRE 402,
Marc Johnson                        701, 802.                December 3, 2019

                                                                     Page 63
  1   porters, there is a list of job duties; would you agree?
  2            A.    Yes.
  3            Q.    And this is the work that these pod porters are
  4   directed to do?
  5            A.    Yes.
  6            Q.    Do they have discretion to deviate from their
  7   specific job duties?
  8            A.    No.
  9            Q.    And GEO supervises the pod porters to make sure
 10   that they are doing their job?
 11            A.    Yes.
 12            Q.    GEO provides the pod porters with the equipment
 13   they need to do their job?
 14            A.    Yes.
 15            Q.    Provides them with the cleaning materials they
 16   need to do -- they need to do their job?
 17            A.    Yes.
 18            Q.    GEO provides them with the training they need to
 19   do their job?
 20            A.    Yes.
 21            Q.    And the pod porters don't make more money by
 22   working longer or more hours; is that correct?
 23            A.    No, it's not allowed by ICE.
 24            Q.    So the answer to my question then is no?
 25            A.    Correct, yeah --


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 67 of 92
                           GEO Objections Foundation, FRE 402,
Marc Johnson                            701, 802.                December 3, 2019

                                                                        Page 64
  1                  MS. MELL:        Object to the form.
  2            A.    -- I should have said no.
  3            Q.    Now, looking at the Pod Porter Job Descriptions,
  4   on the back of the form here I see a line for the
  5   detainee's name as well as the detainee's signature; is
  6   that right?
  7            A.    Yes.
  8            Q.    And then it references offices -- officer's
  9   signature.
 10                  Who is the officer referenced there?
 11            A.    The GEO officer.
 12            Q.    Is there a spot anywhere on this form where ICE
 13   is expected to sign off?
 14            A.    No.
 15            Q.    Does ICE play any role in where detainees are
 16   assigned to work?
 17            A.    Not that I know of.
 18            Q.    Let's take a look at Exhibit-309.
 19                  What are we looking at here at Exhibit-309?
 20            A.    This is a daily pod worker list.
 21            Q.    As you flip through, it's not just the pods,
 22   there's references to laundry and kitchen as well.
 23            A.    Oh, okay.        So yeah, it looks like it's the -- a
 24   facility worker list.
 25            Q.    Now, is this a document or something like this


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 68 of 92
Marc Johnson           GEO Objections Foundation, FRE 402,        December 3, 2019
                                    701, 802.

                                                                          Page 65
  1   that you receive as part of your work?
  2            A.    We don't receive it all together like this.              You
  3   receive it for each individual area.                   So if I was in like
  4   A-1, for example, as the top page, I would have this
  5   document.      If I was in A-2, I would have this one.               It's
  6   broken down by unit or area.               If you're just in laundry,
  7   you're going to have just the laundry one.                   Kitchen has all
  8   the shifts, breakfast, lunch, and dinner, and so on.
  9            Q.    So as the detention officer, it just matters
 10   where you're detailed to?
 11            A.    Correct.
 12            Q.    So if you're detailed to Pod A-1, you'll get the
 13   Pod A-1 schedule?
 14            A.    Yeah.
 15            Q.    And in looking at Exhibit-309, does this refresh
 16   your memory at all about how many pod porters there are per
 17   pod?
 18            A.    Yeah, and it depends on the size of the pod or
 19   the area to be cleaned, because if you notice, so A-1 is a
 20   larger pod, it has 15 pod porter who are cleaners, whereas
 21   A-2 is a smaller one, and they only have 13.
 22            Q.    Okay.    Do the pods vary in size?
 23            A.    Yeah.
 24            Q.    A lot or a little?
 25                  And I know those are rough terms, but --


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 69 of 92
                        GEO Objections Foundation, FRE 402,
Marc Johnson                         701, 802.                   December 3, 2019

                                                                        Page 66
  1            A.    So A-1 goes up to 115 beds.              It can go from
  2   anywhere from 64 to 115.            Those are the maximum capacity.
  3            Q.    Let's look at that first page there of
  4   Exhibit-309.
  5                  So the first column, those appear to be the
  6   detainee workers assigned as pod porters; is that right?
  7            A.    Yes.
  8            Q.    What does OTM stand for?
  9            A.    I don't know.
 10            Q.    And then Work Agreement, is that a reference to
 11   the voluntary work -- worker agreement we looked at
 12   earlier?
 13            A.    Yes.
 14            Q.    So some variation of Exhibit-314?
 15            A.    The -- oh, if that's 314 --
 16                  MS. MELL:      What are you asking?         I didn't
 17   understand that, some variation --
 18            Q.    If you look at Exhibit-309, there's a column
 19   that references worker -- Work Agreement, and I was asking
 20   whether or not that references the Voluntary Work Program
 21   Agreement at Exhibit-314?
 22                  MS. MELL:      I'm going to object to form.
 23            A.    Yeah, but that -- it wouldn't be a variation,
 24   that's it.
 25            Q.    That's it?       Okay.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 70 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 67
  1                  And then the next column over on Exhibit-309
  2   says Main Job Responsibilities.
  3            A.    Mm-hm.
  4            Q.    What is meant -- what's meant by that?
  5            A.    I think just what is listed.
  6            Q.    Those are the areas or the type of cleaning that
  7   that pod porter's responsible for; correct?
  8            A.    Yes.
  9            Q.    In that last column, what is that, the "Need to
 10   check appropriate box and print officer name"?
 11            A.    That is for any type of job changes regarding a
 12   detainee.      Just like it says, if -- you know, if they
 13   refuse to work, if they have booked out of the facility, or
 14   if they switched jobs.
 15            Q.    Now, looking at Exhibit-309, this particular one
 16   is dated October 22nd, 2015.         Are these the assignments
 17   just for that day, or would this -- are these typically
 18   weekly assignments?
 19            A.    It just depends on the movement.        It can be --
 20   I'm -- I don't know if they put one out once a week.                I
 21   think they do.
 22            Q.    And Exhibit-309, is this more or less how this
 23   particular schedule looks even today?
 24            A.    Yeah.
 25            Q.    At the bottom there it says "Do not turn this


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 71 of 92
                            GEO Objections Foundation, FRE 402,
Marc Johnson                             701, 802.                December 3, 2019

                                                                         Page 68
  1   form in.      It stays in the pod."
  2                  What does that mean?
  3            A.    I think that's just a help for the officer.
  4   Sometimes when there were changes, we would staple it all
  5   together and turn it in, but then we wouldn't have a copy.
  6            Q.    Let's take a look at Exhibit-308.              This is the
  7   Daily Detainee Worker Pay Sheet.
  8                  Are you with me?
  9            A.    Yes.
 10            Q.    What is this document about?
 11            A.    This is to verify that the detainees did the
 12   work and make sure they get paid.
 13            Q.    So then is there some sort of cross-reference
 14   that takes place between Exhibit-309 and 308?                  I mean, do
 15   you look at the schedule, and then 308 is your
 16   certification, as the officer, that the work was performed?
 17            A.    Yes.
 18            Q.    What if this form doesn't have a detainee
 19   signature; what are we to take from that?
 20            A.    There's no worker for that job, or they didn't
 21   perform the work.
 22            Q.    And is it the detention officer then that
 23   decides whether or not a detainee worker may sign the
 24   worker pay sheet?
 25                  MS. MELL:        Object to the form of the question.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 72 of 92
                        GEO Objections Foundation, FRE 402,
Marc Johnson                         701, 802.                December 3, 2019

                                                                     Page 69
  1            A.    I'm sorry, repeat the question.
  2            Q.    Well, let me try and put it into context.
  3                  So looking at Exhibit-308, if you look at the
  4   top there --
  5            A.    Mm-hm.
  6            Q.    -- that last bullet, it says "By detainee
  7   signature staff is affirming that the following have been
  8   evaluated and met acceptable standards: the job was
  9   completed, detainee maintained a good attitude, and the
 10   detainee began work on time."
 11                  So my question is, is it the detention officer
 12   that decides whether or not a detainee worker may actually
 13   sign this form?
 14            A.    No.
 15            Q.    Let me try one -- one more time.
 16                  If a detainee hasn't performed their work to a
 17   satisfactory fashion, could a detention officer say, No,
 18   you don't get to sign the worker pay sheet today?
 19            A.    Yes.
 20            Q.    Does that happen?
 21            A.    Yes.
 22            Q.    Give me an example of a time when that would
 23   happen or has happened?
 24            A.    If they aren't cleaning the showers good, I --
 25   you know, not scrubbing correctly, cleaning them, you know,


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 73 of 92
                          GEO Objections Foundation, FRE 402,
Marc Johnson                           701, 802.                December 3, 2019

                                                                       Page 70
  1   or they try and do it too quickly, like two minutes, and
  2   then
         n sign, I want to be done.
  3            Q.    Can you tell me about another time?
  4            A.    If they just, you know, refuse to get up for
  5   their shift or clean.
  6            Q.    They don't get paid?
  7            A.    They don't get paid, and they could potentially
  8   lose their job.
  9            Q.    What are IDP sanctions?
 10            A.    That's a disciplinary hearing.
 11            Q.    And IDP, what does that stand for?
 12            A.    I believe it stands for Institutional
 13   Disciplinary Panel.
 14            Q.    Who is on that panel?
 15                  And you can give me titles if you don't know
 16   names.
 17            A.    I believe it's the restricted housing unit
 18   lieutenant and an ICE officer or supervisor, ICE
 19   supervisor.
 20            Q.    Anybody else?
 21            A.    Just those two people.
 22            Q.    What is a UDC hearing?
 23            A.    I believe it stands for a Unit Disciplinary
 24   Committee.
 25            Q.    Who is on the Unit Disciplinary Committee?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 74 of 92
                        GEO Objections Foundation, FRE 402,
Marc Johnson                         701, 802.                      December 3, 2019

                                                                            Page 71
  1            A.    Just a -- a sup -- I believe it's any
  2   supervisor, sergeant or lieutenant, or it may just be a
  3   lieutenant.
  4            Q.    So what's the difference between IDP and UDC?
  5            A.    The UDC is like a lower level infraction, an IDP
  6   is for a more serious infraction.
  7            Q.    Can you give me an example of a more serious
  8   infraction that would go to IDP?
  9            A.    So for fighting, two people fighting would go to
 10   an IDP, whereas like a simple theft would just be a UDC.
 11            Q.    What about poor performance in the Voluntary
 12   Work Program, would that be UDC or IDP?
 13            A.    You don't get written up for a poor performance.
 14            Q.    Now, the UDC determinations, to your knowledge,
 15   do those go to ICE at any point?
 16            A.    I don't believe they do.                 They go in your
 17   detainee file.
 18            Q.    And the IDP proceedings, ICE is a part of it?
 19            A.    Correct.
 20            Q.    As a detention officer, do you take attendance
 21   for the detainee workers that are under your -- your
 22   charge?
 23            A.    Yeah, I would verify when they're supposed to
 24   work and did they complete the work satisfactorily.
 25            Q.    And that's -- is that back to the worker pay


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 75 of 92
                            GEO Objections Foundation, FRE 402,
Marc Johnson                             701, 802.                December 3, 2019

                                                                         Page 72
  1   sheet, or is that something different?
  2            A.    I would -- yeah, I would use the worker pay
  3   sheet in accordance with the -- the roster, the detainee
  4   work roster, or pod porter list, whatever you want to call
  5   it.
  6            Q.    I deposed Mr. Delacruz from the kitchen, and he
  7   told me that in the kitchen, there are four shifts, there's
  8   a morning, there's a lunch, there's a dinner, and there's
  9   an evening or nighttime cleanup crew; are there shifts like
 10   that for other detainee jobs within the facility?
 11            A.    Yes.
 12            Q.    Can you tell me what those shifts are.
 13            A.    Laundry has a day shift and a swing shift.             I
 14   think the outside rec has day shift cleaners and nighttime
 15   cleaners.      And then in the units, like we read, you know,
 16   there's like a shower cleaner, there's a day shift cleaner,
 17   a swing shift cleaner.            So within the units there's
 18   individual shifts as well.
 19            Q.    And if I wanted to know how many people were
 20   assigned to any given shift, I'd look at the -- the roster
 21   that we looked at earlier, an example of which is
 22   Exhibit-309?
 23            A.    Yes.
 24            Q.    Generally speaking, how long do the pod porter
 25   shifts or duties take to complete?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 76 of 92
                 GEO Objections Foundation, FRE 402,
                              701, 802.
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 77 of 92
                            GEO Objections Foundation, FRE 402,
Marc Johnson                             701, 802.                December 3, 2019

                                                                         Page 74
  1            A.    It's detainees who have expressed interest in
  2   having a job but that job is currently filled.
  3            Q.    So it's not the case that anybody that wants to
  4   be a pod porter could be a pod porter, it's only if there's
  5   a spot available?
  6            A.    Correct, there's -- there's a fixed amount of
  7   spots.
  8            Q.    Do you know who determines the cap for, you
  9   know, any of the various jobs?
 10            A.    Immigration.
 11            Q.    And how do you know that?
 12            A.    That's what I was told by I believe it was Heye.
 13            Q.    This is back to your conversation with someone
 14   in classifications?
 15            A.    Mm-hm.
 16            Q.    Yes?
 17            A.    Yes.
 18                  Sorry.
 19            Q.    Do you know whether there's a minimum number
 20   expected for each spot?
 21            A.    No.
 22            Q.    What happens if you don't have enough pod
 23   porters?
 24            A.    I'm not sure.
 25            Q.    Well, has there ever been a time where you've


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 78 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 75
  1   encouraged a detained person to sign up to join the VWP,
  2   the Voluntary Work Program?
  3            A.    No.
  4                        (Exhibit-318 marked.)
  5                  THE COURT REPORTER:      This is Exhibit-318.
  6            Q.    You've just been handed Exhibit-318.
  7                  What are we looking at here?
  8            A.    It's an email from me to the kitchen -- kitchen
  9   manager.      I'm not sure what her official title is.          She's
 10   the head of the kitchen.
 11                  I've also cc'd classification, Singleton, and
 12   Lieutenant Snyder, regarding some thefts from the kitchen.
 13            Q.    Now, how were the thefts in the kitchen caught?
 14            A.    I'm just reading the email.
 15                  I don't specifically remember, and I didn't say
 16   how.
 17            Q.    In the middle there you write "Investigations
 18   have been conducted on all these incidents."
 19            A.    Mm-hm.
 20            Q.    Can you tell me about the investigation?
 21            A.    Specifically to these?      I don't remember.
 22            Q.    Well, who would have conducted the
 23   investigation?
 24                  MS. MELL:   Object to the form.
 25            A.    It appears it would have been me and Lieutenant


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 79 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 76
  1   Snyder.       So at the time I was an acting lieutenant.            I
  2   would have been an officer.
  3            Q.    Was this a part of a UDC proceeding?
  4                  MS. MELL:   Object to the form.
  5            A.    It would have -- yeah, it would have -- yes.
  6            Q.    While you were a lieutenant, did you preside or
  7   make UDC determinations?
  8            A.    Yes.
  9            Q.    And part of that job was conducting
 10   investigations?
 11                  MS. MELL:   Object to the form of the question.
 12            Q.    What did that job entail?
 13                  MS. MELL:   What job?
 14                  Object to the form of the question.
 15            A.    As the UDC lieutenant, I wouldn't be doing any
 16   investigations.       I would conduct a hearing, and I would
 17   review the investigation that was done and forwarded to me
 18   as the UDC hearing officer.         I would make a recommendation
 19   for sanctions or find them guilty or not guilty.
 20            Q.    So while you were the UDC officer, is it the
 21   case then that the detention officers were conducting the
 22   investigation?
 23            A.    No.
 24            Q.    Tell me how it worked.
 25            A.    So the shift supervisors would conduct the


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 80 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 77
  1   investigations.
  2                  So it appears, based on this email, that either
  3   myself or Lieutenant Snyder were conducting the
  4   investigation.      We make a packet, you know, try and get
  5   statements from the detainees.         It's their right not to say
  6   anything; sometimes they don't say anything, sometimes they
  7   do.   Review video, other witnesses, staff.          Take all that,
  8   put that into a packet, you know, put it all together.
  9   There's an investigation form we fill out, you know, what
 10   happened, make a recommendation, and that goes on either to
 11   the UDC or to the IDP.
 12                  The UDC hearing officer will get that, review it
 13   all, they can agree with the recommendation, change it,
 14   find you guilty, not guilty, and then recommend sanctions.
 15            Q.    And that's what's happening here in
 16   Exhibit-13 -- I'm sorry, Exhibit-318?
 17            A.    Right, this is an email, which would be part of
 18   my investigation, letting the kitchen officer know about
 19   the theft.
 20            Q.    And in this case, your ultimate determination
 21   was that those detainee workers would lose their jobs in
 22   the kitchen and laundry?
 23            A.    That was my recommendation.
 24            Q.    Who are you making your recommendation to?
 25            A.    The kitchen manager.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 81 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 78
  1            Q.    So is it the case then that you conduct the UDC
  2   hearing, make a determination, and then forward that to
  3   who?
  4                  MS. MELL:   Object to the form of the question,
  5   mischaracterizes --
  6            Q.    Yeah, no, I'm sorry, I'm not trying to twist you
  7   up, I'm just trying to understand the process here.
  8                  I mean, you told me about the investigation
  9   that's done, there's a packet, and then I thought I
 10   understood you to say that a UDC officer makes a
 11   determination whether discipline or sanctions are
 12   warranted; did I get that right?
 13            A.    Yeah.
 14                  I believe there was a change, and I don't know
 15   if it was when the ICE PBNDS was updated, but it used to
 16   be, it appears several years ago, that the kitchen manager
 17   is the only one who could fire people from the kitchen, or
 18   maybe because I was -- I was misinformed as an acting
 19   lieutenant at the time, that's why I sent the email.
 20                  I believe, yeah, now the UDC hearing officer can
 21   recommend firing a person from their job.
 22            Q.    And that recommendation goes to whoever the
 23   supervising officer is; is that right?
 24            A.    Yeah.
 25            Q.    Any of the work details that you had in


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 82 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 79
  1   supervising detainee workers, did it involve providing the
  2   workers with uniforms?
  3            A.    Sometimes.
  4            Q.    Which roles would that have been that got
  5   uniforms, outside of the kitchen?
  6            A.    Sometimes on the paint details, they get paint
  7   on themselves, or the -- the -- you know, the stripping and
  8   the waxing, you know, stuff splashes, so we would exchange
  9   their uniform.
 10            Q.    Any others?
 11            A.    No.
 12                  MR. WHITEHEAD:    All right, let's take a -- let's
 13   take a break.
 14                  THE VIDEOGRAPHER:     Going off the record.      The
 15   time is 4:12.
 16                        (Recess at 4:12 p.m.)
 17                        (Reconvened at 4:24 p.m.)
 18                  THE VIDEOGRAPHER:     Back on the record.      The time
 19   is 4:24.
 20            Q.    Mr. Johnson, thank you for your time.         I just
 21   have one last question.       Some of my questions may about
 22   have been pointed today, but have I been fair with you?
 23                  MS. MELL:    Object to the form.     I don't think
 24   it's relevant, and I don't think you have to answer that
 25   question.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 83 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 80
  1            Q.    Are you going to heed Counsel's advice, or are
  2   you willing to answer?
  3            A.    Yeah, I'm going to listen to Counsel.
  4                  MR. WHITEHEAD:    All right, I don't have anything
  5   further.      Your attorney might have questions for you
  6   though.
  7                          E-X-A-M-I-N-A-T-I-O-N
  8   BY MS. MELL:
  9            Q.    Okay.   Officer Johnson, did the ICE detainees
 10   clean up after you at the facility?
 11            A.    No.
 12            Q.    Would you characterize those activities that are
 13   described in Exhibit-316 as chores?
 14            A.    Yeah.
 15            Q.    Are they activities of daily living?
 16            A.    Yes.
 17            Q.    Are they the kinds of things you do for yourself
 18   at home?
 19            A.    Yes.
 20            Q.    Do you empty trash and replace liners in your
 21   home?
 22            A.    Yes.
 23            Q.    Do you buy the liners and trash cans with your
 24   wages?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 84 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 81
  1            Q.    Do you clean sinks, microwaves, and counters
  2   after you eat your breakfast?
  3            A.    Yes.
  4            Q.    Do you get paid minimum wages to do it?
  5            A.    No.
  6            Q.    How about the description of the activities set
  7   forth at Exhibit-315, would you describe or characterize
  8   those activities as chores?
  9            A.    Yes.
 10            Q.    Do you take care of your personal grooming, like
 11   cutting your hair?
 12            A.    Yes.
 13            Q.    Do you pay for any haircuts or grooming with
 14   minimum wages?
 15            A.    Just supplies.
 16            Q.    Okay.   All right.    Do you vacuum at home?
 17            A.    Yes.
 18            Q.    Mop your own floors?
 19            A.    Yes.
 20            Q.    Clean the showers?
 21            A.    Yes.
 22            Q.    Clean the toilets?
 23            A.    Yes.
 24            Q.    Is it correct that at the Northwest Detention
 25   Center, there's not an individual toilet for all of the


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 85 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 82
  1   detainees to have their own toilet; correct?
  2            A.    Correct.
  3            Q.    So the Voluntary Work Program enables the chores
  4   associated with a communal toilet to be accomplished by the
  5   detainees who use it; correct?
  6            A.    Yes.
  7                  MR. WHITEHEAD:    Objection, form.
  8            Q.    And the Northwest Detention Center doesn't
  9   operate on a hotel model in that nobody comes in and
 10   changes the beds for all the detainees or --
 11            A.    No.
 12            Q.    -- serves them meals, or room service, or
 13   anything like that?
 14            A.    No.
 15            Q.    Now, is it correct that from a disciplinary
 16   process that results in a UDC hearing, a detainee can
 17   appeal a UDC determination to ICE?
 18            A.    Yes.
 19            Q.    And is that the IDP process, or is that any
 20   process?
 21            A.    That's any process, they can appeal to ICE.
 22            Q.    Okay.   So with respect to the email
 23   communication set forth at 318 where you have communicated
 24   that you're recommending the thieves, the detainees who
 25   were stealing, not participate in the activities in the


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 86 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 83
  1   kitchen and laundry anymore, ICE could have overrode your
  2   recommendation?
  3            A.    Yes.
  4            Q.    With respect to the process that a detainee goes
  5   through to participate in the Voluntary Work Program, that
  6   is not the same process that you went through to be hired
  7   at GEO?
  8            A.    No.
  9            Q.    And with regard to the UDC process, or any
 10   disciplinary process, that is not the same process that you
 11   would be disciplined under as a GEO employee?
 12            A.    No.
 13            Q.    Would you necessarily know of those instances
 14   when ICE initiated a action against a detainee based on
 15   their observations of a detainee's actions in the VWP?
 16                  MR. WHITEHEAD:    Objection, form.
 17            A.    No, I wouldn't.
 18            Q.    And why is that?
 19            A.    It's above my level.     You know, I'm not an
 20   officer.
 21            Q.    ICE doesn't need to defer to you; correct?
 22            A.    No.
 23            Q.    You would defer to ICE, however?
 24            A.    Yes.
 25                  MS. MELL:   Okay, I have nothing further.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 87 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 84
  1                  F-U-R-T-H-E-R E-X-A-M-I-N-A-T-I-O-N
  2   BY MR. WHITEHEAD:
  3            Q.    Mr. Johnson, in your time as a UDC officer, did
  4   ICE ever override a determination or recommendation that
  5   you made?
  6            A.    I'm not sure.
  7            Q.    As you sit here today, is it that you -- you
  8   cannot think of a specific instance in which ICE overrode a
  9   determination or decision you made as UDC officer?
 10            A.    No, it's they wouldn't -- just wouldn't tell me,
 11   they wouldn't go back through me to tell me, Hey, we chose
 12   to do something different.
 13            Q.    Do you have any reason to believe that your
 14   determination was overridden or reversed?
 15                  MS. MELL:   Object to the form.      He just said he
 16   wouldn't know.
 17            A.    I don't know.
 18            Q.    And you also characterized some of the work done
 19   by the detainee workers as chores; what's the distinction,
 20   if any, you draw between job duties and chores?
 21            A.    Well, basic cleaning of your living area I would
 22   consider a chore.
 23            Q.    Well, in the case of the pod porters, it's not
 24   just their own personal area, they're doing the cleaning
 25   for the entire pod; correct?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 88 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 85
  1            A.    Correct.
  2            Q.    And you told me earlier that the pods range from
  3   60 to 115 or so people; is that correct?
  4            A.    Yes.
  5                  MR. WHITEHEAD:    Nothing further.
  6                  F-U-R-T-H-E-R E-X-A-M-I-N-A-T-I-O-N
  7   BY MS. MELL:
  8            Q.    With regard to cleaning up in the pod, the pod
  9   porter isn't cleaning up after everyone in the pod,
 10   they're -- they're doing additional work that's for common
 11   areas within the pod; correct?
 12            A.    Correct.
 13                  MR. WHITEHEAD:    Objection, form.
 14            Q.    So there's multiple people picking up after
 15   themselves, it's just that some additional duties have been
 16   selected to keep activities available in the VWP for
 17   individuals who choose to busy themselves during the day --
 18                  MR. WHITEHEAD:    Objection --
 19            Q.    -- is that correct?
 20                  MR. WHITEHEAD:    -- form.
 21            A.    Correct.
 22            Q.    So the -- the distinction between what a pod
 23   porter does in picking up in the pod and what an individual
 24   does to pick up after him or herself is a distinction
 25   almost without a difference, it's all work that needs to be


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 89 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 86
  1   done to maintain the health and safety and the integrity of
  2   the communal space where they are living; correct?
  3                  MR. WHITEHEAD:    Objection, form.
  4            A.    Yes.
  5                  MS. MELL:    I have nothing further.
  6                  MR. WHITEHEAD:    I'm done.
  7                  THE VIDEOGRAPHER:     This is the end of media two
  8   and adjourns the deposition of Marc Johnson.            The time is
  9   approximately 4:33.
 10                  THE COURT REPORTER:     Same thing, are you going
 11   to order this one?
 12                  MR. WHITEHEAD:    Yes, please.
 13                  THE COURT REPORTER:     And copy for you?
 14                  MS. MELL:    Yes, please.
 15                         (Deposition adjourned at 4:33 p.m.)
 16                         (Signature reserved.)
 17
 18
 19
 20
 21
 22
 23
 24
 25


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 90 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 87
  1                              S-I-G-N-A-T-U-R-E
  2
  3
  4                    I declare under penalty of perjury under
  5     the laws of the State of Washington that I have read
  6     my within deposition, and the same is true and
  7     accurate, same and except for changes and/or
  8     corrections, if any, as indicated by me on the CHANGE
  9     SHEET flyleaf page hereof.         Signed in...............,
 10     WA, on the........day of................, 2019.
 11
 12
 13
 14                                 ..........................
 15                                 MARC A. JOHNSON
 16                                 Taken: Tuesday, December 3, 2019
 17
 18
 19
 20
 21
 22
 23
 24
 25     Keri A. Aspelund


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 91 of 92
       Case 3:17-cv-05769-RJB Document 293 Filed 04/24/20 Page 92 of 92
Marc Johnson                                               December 3, 2019

                                                                     Page 89
  1                    SEATTLE DEPOSITION REPORTERS, LLC
  2                     600 UNIVERSITY STREET, SUITE 320
  3                             SEATTLE, WA 98101
                                  (206) 622-6661
  4
                               C-H-A-N-G-E     S-H-E-E-T
  5
        PLEASE MAKE ALL CHANGES OR CORRECTIONS ON THIS SHEET,
  6     SHOWING PAGE, LINE AND REASON.
  7     ----------------------------------------------------
        PAGE LINE      CORRECTION AND REASON
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23                                 __________________________
                                    MARC A. JOHNSON
 24                                 TAKEN: Tuesday, December 3, 2019
 25     Re: NWAUZOR v. THE GEO GROUP, No. 17-cv-05769-RJB


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
